Citation Nr: 0123374	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July to August 
1960, and active naval service from July 1965 to February 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) February 1997 rating decision which 
denied service connection for PTSD.


REMAND

In his May 1997 substantive appeal, the veteran requested a 
hearing before a member of the Board, but by subsequent 
correspondence received in response to an inquiry by the RO 
in September 1997, he requested an RO hearing instead of a 
Travel Board hearing.  Although an RO hearing was held in May 
2001, his accredited representative filed another VA Form 9 
in June 2001, again requesting a Travel Board hearing.  A 
review of the record reveals that the requested Travel Board 
hearing has not yet been scheduled.  Thus, such hearing must 
be scheduled in compliance with 38 C.F.R. §§ 20.703, 20.704 
(2000).

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, recently, 
VA published final regulations implementing VCAA.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).

The case should then be returned to the Board for review, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


